Reasons For Allowance
Claims 47 – 69 are allowed.
The following is an examiner’s statement of reasons for allowance: in combination with other limitations of the claims the prior arts made of record fail to suggest a photodiode module comprising: at least one switch operable in at least: a first state in which a photodiode is connected to the bias node to operate in a photoconductive mode; and a second state in which the photodiode is connected to the reference node to operate in the photovoltaic node. Moreover in combination with other limitations of the claims the prior arts made of record fail to suggest a photodetector module comprising a controller configured to operate a photodetector and a time-encoding modulator (TEM) in a first mode; and responsive to the output signal being indicative that the incident optical radiation comprises an optical signal of interest, operate the photodetector and the TEM in a second mode; wherein the second mode is a higher power and/or quality mode of operation than the first mode. Furthermore, in combination with other limitations of the claims the prior arts made of record fail to suggest an integrated circuit comprising a controller configured to operate the plurality of photodiodes in a photovoltaic mode; and responsive to at least one of the photodiodes detecting an optical signal of interest, operate the plurality of photodiodes in a photoconductive mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804.  The examiner can normally be reached on Monday-Thursday 7:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845